Name: Commission Regulation (EEC) No 209/88 of 26 January 1988 on the fixing of additional amounts for imports of pigmeat products from third countries
 Type: Regulation
 Subject Matter: EU finance;  animal product
 Date Published: nan

 Official Journal of the European Communities No L 21 /527. 1 . 88 COMMISSION REGULATION (EEC) No 209/88 of 26 January 1988 on the fixing of additional amounts for imports of pigmeat products from third countries the 'offer price') shall be determined taking particular account of : (a) the prices shown in the customs documents accompa ­ nying the imported products ; (b) other information on third countries export prices ; (c) the market prices ruling in Member States for products imported from third countries ; (d) the prices ruling on representative markets in third countries. Prices relating to offers which are not representative shall be excluded. Article 2 The additional amount shall be the same per unit of quantity for all imports of a given product, originating in or imported from third countries, as the case may be, in respect of which the same offer price has been deter ­ mined. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Articles 13 (5) and 22 thereof, Whereas, in accordance with Article 13 of Regulation (EEC) No 2759/75, the levy must be increased by an addi ­ tional amount equal to the difference between the sluice ­ gate price and the free-at-frontier offer price, where the free-at-frontier offer price for a product falls below the sluice-gate price ; Whereas, in order to determine the offer price as accura ­ tely as possible, account should be taken both of the particulars in customs documents and of other informa ­ tion, in particular that relating to the price ruling on the markets of Member States and third countries for the products in question ; Whereas Council Regulation (EEC) No 2767/75 of 29 October 1975 laying down general rules for the system of 'pilot products and derived products' enabling additional amounts to be fixed for pigmeat (3) has been repealed by Regulation (EEC) No 3906/87, and sluice-gate prices have therefore been fixed for all products subject to the common organization of the market in pigmeat ; whereas the rules for fixing additional amounts should, accor ­ dingly, be adapted ; whereas, for reasons of administrative simplification, Commission Regulation No 202/67/EEC of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries (4), as amended by Regulation No 614/67/EEC should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Pigmeat, Article 3 An additional amount shall be fixed when it is found that the offer price has fallen below the sluice-gate price. It shall be altered when it is found that the offer price has altered. It shall cease to apply when it is found that the offer price has reached or has exceeded the sluice-gate price. Article 4 The Commission shall regularly examine the elements on the basis of which additional amounts are fixed. Member States shall regularly communicate to the Commission statistics of imports together with the infor ­ mation required to enable it to assess price trends on Community and third country markets. Article 5 Regulation No 202/67/EEC is hereby repealed . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 13 of Regulation (EEC) No 2759/75, the free-at-frontier offer price (hereinafter called (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 370, 30 . 12. 1987, p. 11 . 0 OJ No L 282, 1 . 11 . 1975, p. 29 . (4) OJ No 134, 30. 6 . 1967, p. 2837/67. 0 OJ No 231 , 27 . 9 . 1967, p. 6 . No L 21 /6 Official Journal of the European Communities 27. 1 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1988 . For the Commission Frans ANDRIESSEN Vice-President